UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended November 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-139395 LOCATION BASED TECHNOLOGIES, INC. (Name of small business issuer in its charter) Nevada 20-4854758 (State of incorporation) (I.R.S. Employer Identification No.) 4989 E. La Palma Avenue, Anaheim, California 92807 (Address of principal executive offices) 800-615-0869 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes QNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo Q There are 28,589,544shares outstanding of the issuer’s common stock, as ofDecember 31, 2007. Transitional Small Business Disclosure Format (Check one): Yes oNo Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 21 ITEM 3A(T). CONTROLS AND PROCEDURES 27 PART II OTHER INFORMATION 28 ITEM 1 LEGAL PROCEEDINGS 28 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 28 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 28 ITEM 5 OTHER INFORMATION 28 ITEM 6 EXHIBITS 29 SIGNATURE 30 PART I.FINANCIAL INFORMATION LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 AND FOR THE PERIOD FROM INCEPTION (SEPTEMBER 16, 2005) THROUGH NOVEMBER 30, 2007 ITEM 1.FINANCIAL STATEMENTS TABLE OF CONTENTS Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) 4 Consolidated Statements of Cash Flows 6 Notes to Financial Statements 7 1 Location Based Technologies, Inc. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS November 31, 2007 and August 31, 2007 November 30, August 31, 2007 2007 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 2,640,958 $ 3,671,900 Prepaid expenses 58,049 53,526 Debt issuance costs 1,315,004 446,776 Total current assets 4,014,011 4,172,202 Property and equipment, net of accumulated depreciation 704,066 371,566 OTHER ASSETS Patents and trademarks 1,056,361 994,297 Deposits 7,060 7,060 Total other assets 1,063,421 1,001,357 TOTAL ASSETS $ 5,781,498 $ 5,545,125 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ 64,916 $ 680,000 Accrued officer compensation 503,975 453,975 Advances from officer 5,020 25,020 Notes payable, related party - 803,500 Accrued interest, related party notes payable 120,599 120,599 Convertible notes payable 4,174,500 4,892,000 Accrued interest, convertible notes payable 125,008 58,206 Total current liabilities 4,994,018 7,033,300 TOTAL LIABILITIES 4,994,018 7,033,300 Commitments and contingencies - - STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued or outstanding - - Common stock, $.001 par value; 100,000,000 shares authorized; 24,415,044 shares and 17,575,000 shares issued and outstanding at November 30, 2007 and August 31, 2007, respectively 20,078 176 Additional paid-in capital 5,885,844 800,992 Deficit accumulated during the development stage (5,118,442 ) (2,289,343 ) Total stockholders' equity (deficit) 787,480 (1,488,175 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 5,781,498 $ 5,545,125 See accompanying notes to unaudited financial statements. 2 Location Based Technologies, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS For the three months ended November 30, 2007 and 2006 for the period from Inception (September 16, 2005) to November 30, 2007 (Unaudited) Inception For the three months ended (Sept 16, 2005) November 30, November 30, to November 30, 2007 2006 2007 Net revenue $ - $ - $ - Operating expenses General and administrative 165,002 27,149 375,344 Officer compensation 90,000 90,000 945,000 Professional fees 1,097,779 80 1,331,811 Rent 18,278 - 117,512 Research and development 285,692 60,283 799,278 Total operating expenses 1,656,751 177,512 3,568,945 Other income (expense) Interest expense, net (1,170,748 ) (5,000 ) (1,544,697 ) Net loss before income taxes (2,827,499 ) (182,512 ) (5,113,642 ) Provision for income taxes 1,600 - 4,800 Net Loss (2,829,099 ) (182,512 ) (5,118,442 ) Accumulated Deficit Balance, beginning of period (2,289,343 ) (588,084 ) - Balance, end of period $ (5,118,442 ) $ (770,596 ) $ (5,118,442 ) Basic - Earnings (loss) per share $ (0.16 ) $ (0.88 ) Basic - Weighted Average Number of of Shares Outstanding 18,055,257 207,198 See accompanying notes to unaudited financial statements. 3 Location Based Technologies, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) For the period from Inception (September 16, 2005) to November 30, 2007 (Unaudited) Deficit Accumulated Total Preferred Stock Common Stock Additional During the Stockholders Number Number To be Paid-In Development Equity of Shares Amount of Shares issued Amount Capital Stage (Deficit) Balance, September 16, 2005 - $ - - $ - $ - $ - $ - $ - Cash received for 20,000 shares of common stock to be issued, November 30, 2005 - 20 19,980 - 20,000 Cash received for 30,000 shares of common stock to be issued, November 30, 2005 - 30 29,970 - 30,000 Cash received for 25,000 shares of common stock to be issued, March 14, 2006 - 25 24,975 - 25,000 Cash received for 50,000 shares of common stock to be issued, August 4, 2006, net of offering costs - - - 50 - 46,950 - 47,000 Cash received for 50,000 shares of common stock to be issued, August 18, 2006 - - - 50 - 49,950 - 50,000 Issuance of common stock for services, July 2006 - - 75,000 - 75 74,925 - 75,000 Additional paid-in capital in exchange for services - 150,000 - 150,000 Net loss - (783,596 ) (783,596 ) Balance, August 31, 2006 - - 75,000 100 150 396,750 (783,596 ) (386,596 ) Issuance of common stock, net of offering costs, for cash, September 2006 - - 150,000 - 150 110,600 - 110,750 Issuance of common stock, net of offering costs, for cash, November 2006 - - 30,000 - 30 22,470 - 22,500 Issuance of common stock, net of offering costs, for cash, February 2007 - - 250,000 - 250 181,750 - 182,000 Issuance of common stock, net of offering costs, for cash, March 2007 - - 25,000 - 25 18,725 - 18,750 Issuance of 175,000 shares of common stock, June 2007 - - 175,000 (100 ) 100 - - - See accompanying notes to unaudited financial statements. (Continued) 4 Location Based Technologies, Inc. (A Development Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) For the period from Inception (September 16, 2005) to November 30, 2007 (Unaudited) (Continued) Deficit Accumulated Total Preferred Stock Common Stock Additional During the Stockholders Number Number To be Paid-In Development Equity of Shares Amount of Shares issued Amount Capital Stage (Deficit) Issuance of 55,000 shares of common stock for cash proceeds of $55,000, June 2007 - - 55,000 - 55 54,945 - 55,000 Issuance of 16,800,000 shares of common stock for cash proceeds of $168, June 2007 - - 16,800,000 - 16,800 (16,632 ) - 168 Issuance of common stock for conversion of note payable, August 2007 - - 15,000 - 15 14,985 - 15,000 Net loss - (1,505,747 ) (1,505,747 ) Balance, August 31, 2007 - - 17,575,000 - 17,575 783,593 (2,289,343 ) (1,488,175 ) Issuance of Series A warrants - 1,408,167 - 1,408,167 Issuance of Series B warrants - 563,624 - 563,624 Issuance of common stock for services, October 2007 - - 6,000 - 6 5,994 - 6,000 Issuance of common stock for conversion of related party note payable, October 2007 - - 803,500 - 804 802,696 - 803,500 Share exchange with Springbank Resources resulting in recapitalization - - 4,337,500 - - 419 - 419 Issuance of common stock for services, November 2007 - - 425,544 - 426 425,118 - 425,544 Issuance of common stock for conversion of notes payable, November 2007 - - 1,067,500 - 1,067 1,066,433 - 1,067,500 Issuance of common stock for services, November 2007 - - 200,000 - 200 829,800 - 830,000 Net loss - (2,829,099 ) (2,829,099 ) Balance, November 30, 2007 - $ - 24,415,044 $ - $ 20,078 $ 5,885,844 $ (5,118,442 ) $ 787,480 See accompanying notes to unaudited financial statements. 5 Location Based Technologies, Inc. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ended November 30, 2007 and 2006 for the period from Inception (September 16, 2005) to November 30, 2007 (Unaudited) Inception For the three months ended (Sept 16, 2005) November 30, November 30, to November 30, 2007 2006 2007 Cash Flows from Operating Activities Net loss $ (2,829,099 ) $ (182,512 ) $ (5,118,442 ) Adjustment to reconcile net loss to net cash provided by (used in) operating activities Depreciation 1,792 - 3,893 Common stock issued for services 1,261,544 - 1,516,544 Warrants issued for services 1,971,791 - 1,971,791 Recapitalization adjustment 419 - 419 Changes in operating assets and liabilities Increase in prepaid expenses (4,523 ) - (58,049 ) Increase in debt issuance costs (868,228 ) - (1,315,004 ) Increase in deposits - - (7,060 ) (Decrease) increase in accounts payable and accrued expenses (615,084 ) (13,382 ) 64,916 Increase in accrued officer compensation 50,000 68,000 503,975 Increase in accrued interest 66,802 - 245,607 Net cash used in operating activities (964,586 ) (127,894 ) (2,191,410 ) Cash Flows from Investing Activities Purchase of property and equipment (334,292 ) (23,866 ) (707,959 ) Additions to patents and trademarks (62,064 ) - (156,361 ) Net cash used in investing activities (396,356 ) (23,866 ) (864,320 ) Cash Flows from Financing Activities Proceeds from issuance of common stock, net of offering costs - 160,000 404,168 Proceeds from common stock be to issued - - 142,000 (Repayments) / advances from officer (20,000 ) (10,500 ) 5,020 Proceeds from convertible notes payable 350,000 - 5,242,000 Proceeds from notes payable, related party - - 50,000 Repayment on notes payable, related party - - (146,500 ) Net cash provided by financing activities 330,000 149,500 5,696,688 Net (decrease) increase in cash and cash equivalents (1,030,942 ) (2,260 ) 2,640,958 Cash and cash equivalents, beginning of period 3,671,900 3,569 - Cash and cash equivalents, end of period $ 2,640,958 $ 1,309 $ 2,640,958 Supplemental disclosure of cash flow information Income taxes paid $ - $ - $ 800 Interest paid $ - $ - $ - Supplemental disclosure of noncash financing and investing activities: Issuance of shares of common stock for services $ 1,261,544 $ - $ 1,516,544 Issuance of warrants for services $ 1,971,791 $ - $ 1,971,791 Acquisition of patents for note payable $ - $ - $ 900,000 Issuance of common stock for conversion of notes payable $ 1,067,500 $ - $ 1,337,500 Issuance of common stock for conversion of related party note payable $ 803,500 $ - $ 803,500 See accompanying notes to unaudited financial statements. 6 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization Location Based Technologies, Inc. (the “Company” “LBT”) was incorporated under the laws of the State of California on September 16, 2005. On July 7, 2006, the Company established PocketFinder, LLC (“LLC”), a California Limited Liability Company.On May 29, 2007, PocketFinder, Inc. filed amended articles with the Secretary of State to change its name to Location Based Technologies, Corp. Merger On August 24, 2007, Location Based Technologies, Corp. (formerly PocketFinder, Inc.) merged with PocketFinder, LLC.The merger was approved by the shareholders of Location Based Technologies, Corp. and PocketFinder, LLC by unanimous written consent.Location Based Technologies, Corp. was the survivor of the merger with PocketFinder, LLC. Each Class A Membership Unit of the LLC was converted into 50,000 shares of common stock of the Company or fraction thereof and each Class C Membership Unit of the LLC was cancelled.Upon consummation of the merger, 10.9 Class A Membership Units of the LLC were converted into 545,000 shares of common stock of the Company. Stock Exchange Agreement On October 11, 2007, the Company effected the stock exchange agreement and plan of reorganization (the “Agreement”) with Springbank Resources, Inc. (“SRI”) whereby SRI acquired all of the issued and outstanding shares of the Company in exchange for shares of SRI’s common stock. Subject to the terms and conditions of the Agreement, SRI issued, and the stockholders of the Company accepted 18,384,500 shares of SRI’s common stock in consideration for all of the issued and outstanding shares of the Company.The shares of SRI’s common stock were allocated to the shareholders of the Company in accordance with the Agreement. 7 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Stock Exchange Agreement (Continued) The former shareholders of LBT acquired control of the Company upon the closing of the stock exchange transaction. The exchange was accounted for as a reverse acquisition. Accordingly, for financial statement purposes, LBT was considered the accounting acquiror, and the related business combination was considered a recapitalization of LBT rather than an acquisition by SRI. The historical financial statements prior to the agreement will be those of LBT, and the name of the consolidated company going forward will be Location Based Technologies, Inc. Nature of Business The Company is in the development stage of creating PocketFinderTM personal locators. PocketFindersTM are small personal location devices designed to give parents, guardians, and pet owners peace of mind. Utilizing the U.S. Department of Defense’s multi-billon dollar Global Positioning System (GPS) satellites and existing wireless technology, our team of engineers have developed technology which allows our network of members to locate anyone carrying our device, whether that person is inside of a building/structure or in the great outdoors (Systems and Method Patent pending). PocketFindersTM are small, rugged, and water tight. The devices can be used to locate children, elderly or disabled persons and pets as well as for the tracking of valued personal property. Basis of Presentation The unaudited financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to financial statements included in the annual report on Form 10-KSB of Location Based Technologies, Inc. for the year ended August 31, 2007.In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three months ended November 30, 2007, are not necessarily indicative of the results that may be expected for any other interim period or the entire year. For further information, these unaudited financial statements and the related notes should be read in conjunction with the Company’s audited financial statements for the year ended August 31, 2007, included in the Company’s report on Form 10-KSB. 8 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Use of Estimates The preparation of combined financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods.Actual results could materially differ from those estimates. Cash and Cash Equivalents For purposes of the balance sheets and statements of cash flows, the Company considers all highly liquid debt instruments purchased with maturity of three months or less to be cash equivalents. Concentration of Credit Risk The cash and cash equivalent balances at November 30, 2007 are principally held by one institution which insures our aggregated accounts with the Federal Deposit Insurance Corporation ("FDIC") up to $100,000.At November 30, 2007, the Company had uninsured cash deposits in excess of the FDIC insurance limit totaling $2,661,695. Fair Value of Financial Instruments Pursuant to SFAS No. 107, “Disclosures About Fair Value of Financial Instruments”, the Company is required to estimate the fair value of all financial instruments included on its balance sheet.The carrying value of cash, prepaid expenses, accounts payable and accrued expenses approximate their fair value due to the short period to maturity of these instruments. 9 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Intangible Assets – Patents and Trademarks The Company capitalizes internally developed assets related to certain costs associated with patents and trademarks. These costs include legal and registration fees needed to apply for and secure patents. As of November 30, 2007 and August 31, 2007, the Company has capitalized $1,026,180 and $990,572 for patent related expenditures, respectively. As of November 30, 2007 and August 31, 2007, the Company has capitalized $30,181 and $3,725 for trademark related expenditures, respectively. The Company has not yet recorded amortization expense related to the patents because the patents are not subject to amortization until issued by the United States Patent Office and placed in service by the Company.Intangible assets will be amortized in accordance with Statement of Financial Accounting Standards No. 142, “Goodwill and Other Intangible Assets,” ("SFAS 142") using the straight-line method over the shorter of their estimated useful lives or remaining legal life. The intangible assets acquired from other enterprises or individuals in an “arms length” transaction are recorded at cost. Property and Equipment Property and equipment are stated at cost less accumulated depreciation and amortization. Depreciation and amortization are calculated using the straight-line method and with useful lives used in computing depreciation ranging from 3 to 5 years. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Expenditures for maintenance and repairs are charged to operations as incurred; additions, renewals and betterments are capitalized. Long-Lived Assets The Company accounts for its long-lived assets in accordance with SFAS No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets." SFAS No. 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the historical cost carrying value of an asset may no longer be appropriate. The Company assesses recoverability of the carrying value of an asset by estimating the future net cash flows expected to result from the asset, including eventual disposition. If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset's carrying value and fair value or disposable value. As of November 30, 2007, the Company did not deem any of its long-term assets to be impaired. 10 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 1 NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTINGPOLICIES (Continued) Research and Development Research and development costs are clearly identified and are expensed as incurred in accordance with FASB statement No. 2, "Accounting for Research and Development Costs."For the three months ended November 30, 2007 and 2006, the Company incurred $285,692, and $60,283 of research and development costs, respectively. Provision for Income Taxes The Company accounts for income taxes under SFAS 109, “Accounting for Income Taxes”.Under the asset and liability method of SFAS 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statements’ carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under SFAS 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period the enactment occurs.A valuation allowance is provided for certain deferred tax assets if it is more likely than not that the Company will not realize tax assets through future operations.The Company has included its $800 franchise fee in its provision for income taxes for each of the three months ended November 30, 2007 and 2006. Earnings/ Loss Per Share The Company computes basic earnings (loss) per share using the weighted average number of common shares outstanding during the period in accordance with Statement of Financial Standards No. 128, Earnings Per Share ("SFAS 128") which specifies the compilation, presentation, and disclosure requirements for income per share for entities with publicly held common stock or instruments which are potentially common stock. Under SFAS No. 128, diluted earnings (loss) per share are computed using the weighted average number of common shares outstanding and the dilutive potential common shares outstanding during the period. Dilutive potential common shares primarily consist of stock options and warrants issued by the Company. These potential common shares are excluded from diluted loss per share as their effect would be anti-dilutive. 11 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements FASB Interpretation No. 48– In July 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48), which supplements SFAS No. 109, “Accounting for Income Taxes”, by defining the confidence level that a tax position must meet in order to be recognized in the financial statements.The Interpretation requires that the tax effects of a position be recognized only if it is “more-likely-than-not” to be sustained based solely on its technical merits as of the reporting date.The more-likely-than-not threshold represents a positive assertion by management that a company is entitled to the economic benefits of a tax position.If a tax position is not considered more-likely-than-not to be sustained based solely on its technical merits, no benefits of the position are to be recognized.This Interpretation is effective for fiscal years beginning after December 15, 2006.The Company is currently assessing the potential effect of FIN 48 on its financial statements. SFAS No. 157– In September 2006, the FASB issued Statement 157, “Fair Value Measurements”.This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements.This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute.Accordingly, this Statement does not require any new fair value measurements.However, for some entities, the application of this Statement will change current practice.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.Earlier application is encouraged, provided that the reporting entity has not yet issued financial statements for that fiscal year, including financial statements for an interim period within that fiscal year.The Company is currently assessing the potential effect of SFAS 157 on its financials statements. 12 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements (Continued) SFAS No. 158– In September 2006, the FASB issued Statement No. 158 “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132(R)”.This Statement improves financial reporting by requiring an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization.This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions.An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006.An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007.The Company believes that the adoption of this standard will not a have a material impact on its financial statements. SABNo.108– In September 2006, the Securities and Exchange Commission issued Staff Accounting BulletinNo.108 (SABNo.108), “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements.” The guidance in SABNo.108 requires Companies to base their materiality evaluations on all relevant quantitative and qualitative factors. This involves quantifying the impact of correcting all misstatements, including both the carryover and reversing effects of prior year misstatements, on the current year financial statements. The Company has adopted this standard. 13 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 1. NATURE OF OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements (Continued) SFAS No. 159– In February 2007, the FASB issued Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No. 115. This Statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This Statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments. This Statement applies to all entities, including not-for-profit organizations. Most of the provisions of this Statement apply only to entities that elect the fair value option. 2. PROPERTY AND EQUIPMENT Property and equipment at November 30, 2007 and August 31, 2007 consists of the following: November 30, August 31, 2007 2007 Website development costs 675,475 361,825 Computer and video equipment 20,938 10,076 Office furniture $ 11,546 $ 1,766 707,959 373,667 Less: accumulated depreciation (3,893) (2,101) Total property and equipment $ 704,066 $ 371,566 Depreciation expense for the three months ended November 30, 2007 amounted to $1,792. 14 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 3. CONVERTIBLE NOTES PAYABLE From March 2007 through October 2007, the Company entered into convertible note agreements totaling $5,242,000.Under the terms of the agreements, amounts borrowed must be repaid by March 31, 2008 and accrue interest at the rate of 8% per annum.At the option of the Company or the convertible note holder, the notes plus any accrued and unpaid interest may be converted into shares of the Company’s common stock on the basis of $1.00 per share.The notes may be prepaid at any time, at the option of the Company, in whole or in part without penalty. On November 21, 2007, convertible notes payable totaling $1,067,500 was converted into 1,067,500 shares of the Company’s common stock on the basis of $1.00 per share.In connection with the note payable conversions, each note holder agreed to forgive accrued interest on the notes totaling $34,496. 4. NOTES PAYABLE – RELATED PARTY On November 28, 2005, the Company entered into a promissory note agreement with the Company’s CEO and stockholder for $900,000 in exchange for the assignment of certain intellectual property and trademark rights. Under the terms of the promissory note agreement, the principal and any unpaid interest shall not become due until the Company attains financial stability, defined as strong revenue generation and cash flow.Up to twelve quarterly payments may be made to fulfill payment of this note.The note may be prepaid without premium or penalty. The note bears interest at 8% per annum and is payable at any time before the repayment date. The note is secured by all intellectual property, trademarks, ongoing research and development and all other assets owned by the Company. On October 29, 2007, the CEO elected to convert the outstanding balance on the promissory note agreement into common stock of the Company.The note payable balance totaling $803,500 was converted into 803,500 shares of the Company’s common stock.In addition, interest on the note stopped accruing as of August 31, 2007 and totaled $120,599 as of November 30, 2007. 15 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 5. COMMITMENTS AND CONTINGENCIES Consulting Agreement In July 2007, the Company entered into a financial consulting agreement whereby the consultant will be compensated 2% of the Company’s first ten million dollars of sales and 1% of the second ten million dollars of sales.The agreement expires July 16, 2010. Operating Leases The Company leases its office space under an operating lease expiring on June 30, 2009. Total rental expense on operating leases for the three months ended November 30, 2007 and 2006 was $18,278 and $0, respectively. As of November 30, 2007 the future minimum lease payments are as follows: For the Years Ending November 30, 2008 $ 74,026 2009 43,928 Total $ 117,954 6. EQUITY Common Stock All shares of common stock for amounts received during the period from inception (September 16, 2005) through August 31, 2006 were issued in June 2007. In November 2005, the Company performed a private placement and agreed to issue 20,000 shares of common stock at $1.00 per share for an aggregate total of $20,000. In November 2005, the Company agreed to issue 30,000 shares of its common stock in exchange for legal services related to patents.The shares were valued at $30,000, which represents the fair market value on the date the services were rendered. 16 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 6. EQUITY (Continued) Common Stock (Continued) In March 2006, the Company performed a private placement and agreed to issue 25,000 shares of common stock at $1.00 per share for an aggregate total of $25,000. In August 2006, the Company performed a private placement and agreed to issue 100,000 shares of common stock at $1.00 per share for an aggregate total of $100,000.The Company received cash proceeds totaling $97,000. In July 2006, the Company issued 75,000 shares of common stock in exchange for $25,000 of accounting services and $50,000 in legal services.The shares were valued at $75,000, which represents the fair market value of the services provided on the date of issuance. In July 2006, the Company received services valued at $150,000 and treated it as additional paid-in capital. In September 2006, the Company issued 150,000 shares of common stock for net cash of $110,850 which is net of offering costs of $39,250, in cash proceeds. In November 2006, the Company issued 30,000 shares of common stock for net cash of $22,500, which is net of offering costs of $7,500, in cash proceeds. In February 2007, the Company issued 250,000 shares of common stock in exchange for net cash of $182,000, which is net of offering costs of $68,000, in cash proceeds. In March 2007, the Company issued 25,000 shares of common stock in exchange for net cash of $18,750, which is net of offering costs of $6,250 in cash proceeds. In June 2007, the Company issued 55,000 shares of common stock for $55,000 in cash proceeds. In June 2007, the Company issued 16,800,000 shares of its common stock for cash proceeds of $168. In August 2007, the Company issued 15,000 shares of common stock in exchange for the conversion of a $15,000 note payable. 17 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 6. EQUITY (Continued) In October 2007, the Company issued 6,000 shares of common stock in exchange for $6,000 of legal services.The shares were valued at $6,000, which represents the fair market value of the services provided. In October 2007, the Company issued 803,500 shares of common stock in exchange for the conversion of a $803,500 related party note payable (see Note 4). In November 2007, the Company issued 425,544 shares of common stock in exchange for $425,544 of consulting services.The shares were valued at $425,544, which represents the fair market value of the services provided. In November 2007, the Company issued 200,000 shares of common stock in exchange for $200,000 of consulting services.The shares were valued at $830,000, which represents the fair market value of the services provided on the date of issuance. In November 2007, the Company issued 1,067,500 shares of common stock in exchange for the conversion of $1,067,500 in notes payable (see Note 3). Warrants In August 2007, the Company issued a “Series A” warrant to purchase 500,000 common shares at $1.00 per share and a “Series B” warrant to purchase 250,000 common shares at $2.00 per share, in exchange for consulting services related to the sale of the Company’s convertible promissory notes.The fair value of the warrants using the Black-Scholes option pricing model amounted to $1,408,167 and $563,624 for the “Series A” and “Series B” warrants, respectively (see Note 7). Stock Incentive Plan On September 10, 2007, the directors and shareholders adopted a 2007 Stock Incentive Plan.The plan reserves 750,000 shares for issuance pursuant to options, grants of restricted stock or other stock-based awards.The plan is administered by the board of directors which has the power, pursuant to the plan, to delegate the administration of the plan to a committee of the board.There were no distributions made under the plan for the three months ended November 30, 2007. 18 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 7. STOCK OPTIONS AND WARRANTS On August 15, 2007, the Company issued a “Series A” warrant to a consultant to purchase 500,000 shares of the Company’s common stock at $1 per share and a “Series B” warrant to purchase 250,000 shares of the Company’s common stock at $2 per share.Both warrants terminate at the earlier of August 14, 2012 or upon the Company’s sale and issuance of stock in a public offering with gross proceeds in excess of $10 million.The fair value of the Series A and Series B warrants is capitalized as debt issuance costs, and will be amortized over the remaining life of the note payable.For the three months ended November 30, 2007, the Company recognized debt issuance cost amortization totaling $829,793 for the Series A and Series B warrants.The Company calculated the fair value of the warrants by using the Black-Scholes option pricing model. No warrants were exercised as of November 30, 2007. 8. PROVISION FOR INCOME TAXES Deferred income taxes are reported using the liability method.Deferred tax assets are recognized for deductible temporary differences and deferred tax liabilities are recognized for taxable temporary differences.Temporary differences arise from the difference between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and tax rates on the date of enactment. The Company did not provide any current or deferred U.S. federal income taxes or benefits for any of the periods presented because the Company has experienced operating losses since inception. The Company provided a full valuation allowance on the net deferred tax asset, consisting of net operating loss carry forwards, because management has determined that it is more likely than not that we will not earn sufficient income to realize the deferred tax assets during the carry forward period. 19 LOCATION BASED TECHNOLOGIES, INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 8. PROVISION FOR INCOME TAXES (Continued) The components of the Company’s deferred tax asset as of November 30, 2007, are as follows: Net operating loss carry forward $ 2,037,000 Valuation allowance (2,037,000 ) Net deferred tax asset $ - A reconciliation of the combined federal and state statutory income taxes rate and the effective rate is as follows: Tax at statutory rate $ 39.83% Valuation allowance (39.83% ) $ - As of November 30, 2007, the Company had federal and state net operating loss carryforwards of approximately $5,115,000 which can be used to offset future federal income tax.The federal and state net operating loss carryforwards expire at various dates through 2027.Deferred tax assets resulting from the net operating losses are reduced by a valuation allowance, when, in the opinion of management, utilization is not reasonably assured. These carryforwards may be limited upon a change in ownership or consummation of a business combination under IRC Sections 381 and 382. 9. SUBSEQUENT EVENTS In December 2007 and January 2008, convertible notes payable totaling $4,174,500was converted into 4,174,500 shares of the Company’s common stock on the basis of $1.00 per share.In connection with the note payable conversion, each note holder agreed to forgive accrued interest on the converted notes. 20 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS GENERAL Information in this report contains “forward looking statements” which may be identified by the use of forward-looking terminology, such as “may”, “shall”, “will”, “could”, “expect”, “estimate”, “anticipate”, “predict”, “probable”, “possible”, “should”, “continue”, or similar terms, variations of those terms or the negative of those terms. The forward-looking statements specified in the following information have been compiled by our management on the basis of assumptions made by management and considered by management to be reasonable. Our future operating results, however, are impossible to predict and no representation, guaranty, or warranty is to be inferred from those forward-looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. No assurance can be given that any of the assumptions relating to the forward-looking statements specified in the following information are accurate, and we assume no obligation to update any such forward-looking statements. OVERVIEW We are a corporation incorporated in Nevada on April 20, 2006.We are qualified to do business in California.Our shares of common stock are currently traded in the over-the-counter market and our stock price is reported on the OTC Bulletin Board under the symbol “LBAS.” Our Business.We are in the development stage of creating PocketFinder™ personal locators.PocketFinder™ devices are small personal location devices designed to give parents, guardians and pet owners peace of mind.Utilizing the U.S. Department of Defense’s multi-billion dollar Global Positioning System (GPS) satellites and existing wireless technology, our team of engineers have developed technology which allows our network of members to locate anyone carrying our device, whether that person is inside of a building/structure or in the great outdoors (Systems and Method Patent pending).PocketFinder™ devices are small, rugged and water tight.The devices can be used to locate children, elderly or disabled persons and pets, as well as tracking of valued personal property. Life is becoming more congested and our safety less predictable.Single parents or dual income families no longer have the ability to be at home to ensure that the children are where they are supposed to be when they are supposed to be there.Time management, coordination, and safety are more important than ever.The device can be carried in a pocket, backpack, purse, or other ways.It is the size of a vanilla wafer or Oreo cookie and weighs under two ounces.Our expected primary market evolved from the desire of parents to ensure the safety and well-being of their children in a world filled with ever-increasing threats.This increased concern has been fueled by many factors, including an increase in hostile kidnappings, high profile kidnapping cases, divorced parent abductions, terrorist attacks, and violence in the school place. 21 The government-owned global positioning satellite, or GPS, system is neither patentable nor exclusive in source.As a result, other entrants may utilize the same capability as well as existing wireless technologies.However, it is not GPS and wireless technologies that differentiate our product from the competition.Rather, it is the proprietary software that transforms available technologies into an intuitive and user-friendly interface that offers greater value, capabilities, and convenience to the customer. Our Personal Locator Services.We are in the process of the original equipment development of the PocketFinder Personal Locator or PocketFinder™.We plan to have the PocketFinder™ device manufactured by an original equipment manufacturer (OEM) with facilities in China, Mexico and Europe although we have not yet entered into any manufacturing contracts.We will provide end-user customer service and support through 24-7 INtouch headquartered in Toronto, ON.We anticipate exploring multiple vertical markets including the following: Ÿ Parents of young children (primarily 5 to 12 years of age) who seek the peace of mind of being able to know that their children are where they are supposed to be when they are supposed to be there. Ÿ Families with members who are Autistic or have Downs Syndrome, Alzheimer’s, etc. Ÿ Elder Care support and applications. Ÿ Pet care and location capability. Ÿ Asset tracking and location capability: cars, trucks, fleet management, luggage, and other personal assets. LBT signed a contract with KORE Telematics on November 26, 2007.Our products will offer wide network coverage throughout North Americavia KORE Telematics (an provider of “Machine-to-Machine” or M2M protocol access) utilizing the largest GSM carrier networks in the United States and Canada.With this agreement, our personal locators will have the ability to roam seamlessly on the networks of 290 wireless providers in over 130 countries.In addition, our locators have the ability to work on any GSM network in the world. Our Target Markets and Marketing Strategy.We have invested significantly in intellectual properties, which consists of apparatus patents and applications and system and method patents and applications.We have filed claims that cover all aspects of the personal locator, its operating system and user interface.Set forth below is a list of our patents and patent applications. We believe that our primary target market will consist of parents with vulnerable school-aged children from ages five to thirteen.When evaluating the needs of this age group, additional opportunities also become apparent, including:scouting organizations, amusement parks, school field trips and similar situations. Secondary markets are expansive and include medical and elder care providers, campers, hikers, backpackers, adventure seekers, extreme sports enthusiasts, freight and cargo carriers, delivery services, pet owners, vehicle finance companies, auto dealerships, law enforcement agencies, military organizations and individuals wishing to track valuable personal items. Drawing from current census information, there are over 37,000,000 children in our 5 to 13 year old market segment in the United States with an additional 4,000,000 in the prime focus areas in Canada.The European Community has an additional 42,500,000 children in this primary age group.Adding in the elder care market this represents a target market of more than 109,200,000 potential customers in our focus age group. Closely related to family/personal locators is the concept of pet locators.A locator device would allow its owner the ability to locate the pet if it were to become lost or be missing in the neighborhood as well as to ensure that services paid for are received, i.e., that a walking service or pet care facility actually provide the outdoor activity contractually agreed to. Our marketing initiatives will include: Ÿ Establish relationships with key retail distributors who are recognized for providing high quality electronics with high volume family traffic. Ÿ Utilize direct response print public relations outreach in special interest magazines and newsletters. Ÿ Affinity group marketing and outreach. Ÿ “White label” affiliates which will target niche markets such as court controlled parolees. 22 Our Revenue Sources.We expect our revenues to be based on the following sales and revenue sources: Ÿ Personal Locator device sales to Retailers. Ÿ Personal Locator device sales through Affinity groups and through our web site. Ÿ Personal Locator device accessories. Ÿ Monthly re-occurring service fees. Ÿ Potential licensing fees. Ÿ Organizations that will self-brand the PocketFinder for specialized niche markets (so-called “white label” affiliates). Growth Strategy.Our objective is to become one of the major providers of personal and asset location services to the mass consumer market.Our strategy is to provide high quality devices that meet the mass market consumer requirements whether it be for their children, their pets, or asset tracking (luggage, vehicles, boats and the like).Key elements of our strategy include: Ÿ A mass market retail price of under $150.00; Ÿ A basic monthly service fee of under $20.00 with multiple convenient access points (mobile phone, land line, or via the internet); Ÿ Ease of use at the location interface point as well as with the device; Ÿ Rugged design that meets the rigors of an active child. It is waterproof and handles weather extremes of heat and cold. Our Website.Our corporate website, www.locationbasedtech.com, provides a description of our corporate business along with our contact information including address, telephone number and e-mail address.Our website also provides prospective customers with relevant information about our products, pricing and payment options, ordering capability, frequently asked questions and access to corporate investor relations information.Information contained on our website is not a part of this report. Our Competition.Personal location and property tracking devices are just beginning to significantly penetrate the marketplace.We believe this condition represents a tremendous opportunity as customers will be attracted in large numbers once the intrinsic value of such devices is recognized and mass market adoption begins. Competitors include Geospatial Platform Providers, Application Developers, Wherify Wireless, Incorporated and Global Pet Finder.This may be better financed, or have greater marketing and scientific resources than we do. In related markets, GPS devices have become widely used for automotive and marine applications where line-of-sight to GPS satellites is not a significant issue.Manufacturers such as Garmin, Navman, Magellan, TomTom, Pharos, NovAtel and DeLorne are finding a market interested in using these products for both business and leisure purposes.As a result, use of GPS technology in devices such as chart plotters, fitness and training devices, fish finders, laptop computers, and PDA location devices are gaining significant market acceptance and commercialization.Prices range from $350.00 to several thousand dollars.We expect that increasing consumer demand in these markets will drive additional applications and lower price points. Government Regulation.We are subject to federal, state and local laws and regulations applied to businesses generally as well as FCC, IC and CE wireless device regulations and controls.We believe that we are in conformity with all applicable laws in all relevant jurisdictions.We do not believe that we are subject to any environmental laws and regulations of the United States and the states in which we operate. Our Research and Development.We are currently in full development mode with completion of the locator device projected to be accomplished late in the fourth calendar quarter of 2007 and debuting pre-production devices on January 6, 2008, at Pepcom’s Digital Experience in Las Vegas, NV (a precursor to the Consumer Electronics Show)Certification processes to begin in 1st Qtr, 2008 (initial certifications will include FCC, IC, CE, PTCRB, and Carrier certification).Engineer prototype testing began in October of 2007.Additionally, we are working with several other entities who are conducting research on key aspects of the device itself (including expanded antennae capability, battery capacity, and enhanced location reliability and accuracy).We anticipate ongoing involvement with such developmental activities throughout the foreseeable future. Employees and Outsourced Assistance.As of November 15, 2007 we have three full-time employees, one part-time employee, and a range of eleven to twenty contracted employees engaged in hardware and software development projects depending on the scale and nature of the time of development.Mr. Scalisi, our Co-President and Chief Development Officer, Mr. Morse, our Co-President and Chief Executive Officer, and Ms. Mejia, our Chief Operating Officer, currently devote 100% of their business time to our operations.We anticipate that we will hire two to four key employees in the next six months, with selective and controlled growth commensurate with significant increases in our revenues. 23 In furtherance of our product design and marketing efforts, we have entered into the following contracts with independent service providers: Ÿ Consulting Agreement, dated July 10, 2006 and amended November 1, 2007, with Roger Anderson to receive encryption, data compression and IVR consulting services from Mr. Anderson regarding the design and implementation of the PocketFinder™ device.The agreement remains in effect until the assigned tasks are completed, but in any event no longer than ten years.Mr. Anderson receives an hourly amount for his services and is entitled to earn up to 250,000 shares of our common stock upon reaching certain benchmarks.Shares issued to Mr. Anderson will be issued in reliance on the exemption provided by Section 4(2) of the Securities Act of 1933.Such shares will be “restricted” securities as defined in SEC Rule 144. Ÿ PocketFinder Branding and Website – Contract Agreement with Coregenic LLC, as of September 20, 2006, wherein Coregenic is to provide website development, technical software and marketplace research and analysis, including branding services.Such services are to be rendered in four phases for a total of $23,900. Ÿ Coregenic Professional Services Contract, dated September 27, 2006, was entered into so that Coregenic could provide us with personnel necessary to facilitate development of our product and business. Such personnel include programmers, administrative staff, technical advisors, security advisors, security auditors, and network topology provisioning specialists. The agreement terminates upon satisfactory completion of agreed upon services. Personnel are provided at the rate of $100 per hour. Ÿ Consulting Agreement, dated October 3, 2006 and amended November 1, 2007, with Michael Beydler for “back office” network and platform design consulting services in relation to the development and implementation of our
